ON REHEARING.
Adams, J.
I. It is insisted by the county that whether Savery was liable to account or not for the money received from the United States upon the claims which were collected, the American Emigrant Company certainly was.
Service of notice was had upon the company, but no appearance was made. Decree was taken against the 'company canceling the deeds made by the county to the company, but no decree was taken against the company for 'she money collected: In not rendering a decree against the company for the money, it is claimed that the court below erred. We were of the opinion that such error, if any, was not reviewable by us, for the reason that it does not appear that the county appealed from that decree. To this it is said by the county that it could not appeal from that decree. In the first place, it is said the county was enjoined from appealing; and in the second place, that the decree was not final. An injunction suit was indeed brought against the county, and a writ of injunction issued, but the writ simply restrained the county from enforcing the decree which it had obtained, and not from seeking by appeal to obtain a better decree. As to the position that the decree was not final, we have to say that we think that this is equally untenable. It is urged, as showing that the decree was not final, that the petition set up a money claim against the company, and that the petition as to such claim was not dismissed. It is true that the petition as to no part was formally dismissed. But the court found that all the allegations of the petition were true; canceled the deeds which had been made to the company, and did not continue the case as to the company. The presumption is that the court granted all the relief which it thought that the county by its petition was entitled to. Indeed, as the court found all the allegations of the petition to *98be true, it is impossible to suppose that anything remained between the parties before it to be adjudicated.
The ease was, it is true, continued as to one Palmer. Our attention is called to this fact as showing that the decree was not final as to the company. Palmer was simply a surety on Savery’s bond. The case was continued as to him because he had not been served with notice. But the determination of the liability of the coinpany was in no way dependent upon Palmer’s being made a party.
II. The company, upon the rehearing, has insisted upon the following propositions:
“ 1. The, mistake upon, which the decision of the court is based is not pleaded by the plaintiff'. ■
“ 2. The contract is severable and the alleged mistake which is made the basis of the decision should not affect the title to 412 acres of lands in place, bought at $1.25 per acre.
•“3. The plaintiff, by deed executed under circumstances which charged it with knowledge of the alleged mistake, ratified and confirmed the contract.
“ 4. The decision sets aside the contract and deed herein, without reservation of the rights of innocent purchasers of the American Emigrant Co., under said contract and deed.”
These propositions we will consider in the order in which they have been stated:
' couit1Upiead® ing: abstract. 1. The mistake, so far,as it is alleged in the petition at all, is alleged in these words: “The agreement was made while both parties were mistaken in fact, as to the quantity of property convoyed, and the value of the ciajm s0M and the amount thereof.” It is further alleged that the deed was made “from a misapprehension of the facts attending the execution of said agreement, and in ignorance of your orator’s rights therein.”
That that is a sufficiently specific pleading of the mistake insisted upon by the county, and made the basis, of our decision, can hardly be claimed. But the parties seem to have treated it as sufficient. A large amount of evidence was introduced to prove the mistake, and, so far as the abstract shows, no objection was made by the company that *99there was ño allegation in the petition under which the evidence was admissible.
It is insisted now, however, upon the rehearing, that an objection appears in the depositions transmitted with the clerk’s certificate. It is not our practice to look beyond, the abstract where a case has been argued and submitted with the apparent understanding that the abstract contains all that is material to its determination. Without saying that we could not in any case properly depart from such practice, we see nothing in this ease to justify us in doing it. The objection to which our attention has been called is that the evidence is immaterial, and incompetent. The objection so stated appears to us rot well taken. The evidence constitutes ground for the cancellation of the contract. To the plaintiff’s relief then it is not immaterial. The most that can be said is that it is immaterial to the issue. With this view the objection might be considered-as well taken, if no allegation whatever of a mistake liad been made. But there is an allegation of mistake, as we have seen, although defective. Was the objection, as made, calculated to suggest the defect to the court, or opposing counsel? We think not. It does not indeed seeni probable that such was the intention of the counsel who made the objection. We do not, therefore, feel at liberty to reject the evidence, and especially .for the purpose of opening the way for the modification of a decree which we think does substantial justice between the parties.
2. Is the contract severable so as to justify xis in sustaining it as to the 412 aci’es of land in place, and setting it aside as to the balance? The contract contains the following: “The county of Montgomery agrees to sell and convey to the American Emigrant Co. all the vacant swamp lands owned by the county, being 412 aci’es, at the price to be paid therefor of $1.25 per acre, making $515. The county further agrees to sell,, assign and release to said company, all the rest of the swamp land claim and the swamp land interest of the county * * * for the further price, sum and consideration of $3,000.”,
From the language above quoted, it might seem that the contract is severable as the company claims, and yet it might *100well be doubted upon consideration of the subject matter of the contract, and the supposed necessity of draining the swamp land, whether the county would have sold the 412 acres, at that price, except with the view of disposing of its entire swamp land interest. There is, however, a more cogent reason for holding the contract not severable. The $3,515 was not the entire consideration moving to the county. As an additional consideration it is provided that “ the company agrees to save the county harmless from the contract of Messrs. Ellison & Cooper, heretofore made for the purpose of obtaining the indemnity due the county from the United States.”
It appears that Ellison & Cooper had been previously employed by the county, and had rendered service for the county, for which the county had become liable. This liability the company by its agreement assumed, and such agreement, as we construe the contract, was a part of the consideration moving to the county for both the land in place and for the swamp land claim.
3. The ratification of the contract is based by the company upon the execution of the deed by the county, in 1866. To be such, it must appear of course that at the time the deed was executed the county officers had knowledge of the mistake. The company insists that they had such knowledge. The mistake consisted in selling a large amount of scrip •indemnity as a contingent claim, when in fact it was not contingent, having been allowed at that time. It is said that before the deed' of 1866 was executed the county officers must have known the date of the allowance, and should have compared it with the date of their contract, and that they must be •presumed to have done so, and to have discovered that the scrip indemnity had been allowed when • the contract was made. The ground for saying that the county officers must have known the date of the allowance is that a patent had been executed for the county by the Governor of Iowa, in 'which the date of the allowance is recited. But there is no evidence as to when the patent was delivered. It was by law the duty of the register to deliver it. This he should of course have done within a reasonable time. It is insisted that he *101had a reasonable time to deliver it before the execution of the deed of- 1866, and that we must presume that he did. But such presumption, if it could be held to exist, would not be sufficient to affect the county in this case. It is the duty of a sheriff to use proper diligence in the service of an original notice, but no one would claim that the fact of service in a given case could be proven by a presumption that the sheriff did his duty.
It would serve no useful purpose to consider in detail all the evidence relied upon by the company as showing that the county officers who executed the deed of 1866 knew, at the time, the date of the allowance of the scrip indemnity. . We are satisfied that they did not know it:
Much of the argument for the company seems to be based upon the idea .that whether they knew it or not they might and should have known it, and that that is sufficient; but .that position cannot be maintained. The county was under no obligation to the company to exercise diligence in that respect. The company knew well the date of the allowance of the scrip indemnity. It was procured by the company’s agent. It knew that the contract was made under a mistake of a material fact. Had it disclosed the fact to the county and offered to allow the contract to be rescinded, it would have obeyed no higher code of morals than is recognized by many a person. It is not, therefore, for the company .to say that the county might have discovered the mistake. In making a contract, the law, to be sure, contemplates that the parties will exercise reasonable diligence to guard against fraud, but in performing a contract no such diligence is required to discover either fraud or mistake as a ground for rescinding it.
4. It is urged finally that the decree purports to cut off the rights of innocent persons not parties to the suit, who have purchased from the company. As between the county and the company, we see no occasion for modifying the decree in that respect. The decree cannot affect persons not parties to the suit. What their rights may be, it will be time enough to determine when in a proper action their rights are assailed.
We adhere to our opinion already filed.